DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-20 are pending in the present application.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 10-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dae Hyun Lee (U.S. Patent Application Publication No. 2021/0014475 A1), in view of Han et al. (U.S. Patent Application Publication No. 2019/0102944 A1), and further in view of Sang-young Lee (U.S. Patent Application Publication No. 2018/0356884 A1).
6.	Regarding Claim 1, Hyun discloses A method comprising: (Abstract reciting “A head mounted display system with video-see-through (VST) is taught. The system and method process video images captured by at least two forward facing video cameras mounted to the headset to produce generated images whose viewpoints correspond to the viewpoint of the user if the user was not wearing the display system. …”) 	receiving, via a camera of a wearable head device, an image of a real environment; (paragraph [0006] reciting “Such systems typically require the use of "video-see-through" (VST) head mounted display systems which allow the user to simultaneously view virtual content and the physical world. Conventional VST systems include one or more optical cameras mounted to the exterior of the head mounted display to capture video images of the physical world in front of the user. …”)	and generating a combined image based on the second image of the virtual environment and the image of the real environment. (paragraph [0006] reciting “… The captured video images are then appropriately cropped, composited and displayed to the user, along with the virtual images, in the head mounted display, thus providing the user with the required view of virtual and real world images.”;
paragraph [0039] reciting “In a current embodiment of the present invention, computation device 112 employs the technique of light field rendering to process video captured by cameras 124. Specifically, the lightfield rendering is employed to create a generated view from the video captured by cameras 124 which is correct for the viewpoint of user 108 looking at display 142. While light field rendering is discussed herein, the present invention is not so limited and other suitable techniques for processing video captured by cameras, such as view interpolation methods, will occur to those of skill in the art and can be used.”)
	While not explicitly disclosed by Hyun, Han discloses estimating a pose of the wearable head device; (paragraph [0082] reciting “It is envisioned that in at least some embodiments, a video chunk size can depend upon one of a viewer's gaze or head movement, e.g., a direction of a line of sight and/or orientation of a field of view of the viewer. Thus, if a user's gaze is relatively stationary, then the video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater. In some embodiments, the video chunk size can depend on the immersive video itself and/or objects portrayed in the immersive video. For example, in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended. …”;
paragraph [0023] reciting “… The video content sources 104 provides immersive video content, such as 360-degree video media items, panoramic video media items, stereo video media items, 3D video media items, and the like. The immersive video server 102 is in further communication with an immersive video client 106 via a transport network 108.”)	generating a first image of a virtual environment based on the pose; (paragraph [0082] reciting “It is envisioned that in at least some embodiments, a video chunk size can depend upon one of a viewer's gaze or head movement, e.g., a direction of a line of sight and/or orientation of a field of view of the viewer. Thus, if a user's gaze is relatively stationary, then the video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater. In some embodiments, the video chunk size can depend on the immersive video itself and/or objects portrayed in the immersive video. For example, in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended. …”;
paragraph [0043] reciting “… In some instances, multiple frames include separate frames of a stereo and/or 3D immersive video media item, e.g., left and right frame components. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun with Han so that only chunks of the panoramic virtual world that the user is looking at (based on pose, which is direction and orientation) are extracted for display.  This is a beneficial modification as it allows for more efficient use of processing/rendering power as only what is seen is obtained for the virtual world. 
While not explicitly disclosed by the combination of Hyun and Han, Lee discloses generating a second image of the virtual environment based on the pose, wherein the second image of the virtual environment comprises a larger field of view than a field of view of the first image of the virtual environment; (paragraph [0067] reciting “The processor 130 may control the display 110 to provide a second portion of the VR image when the detected direction in which the HMD device is directed is changed to be outside a predetermined range based on the user front. Here, the second portion of the VR image may have right and left images with different sizes based on the changed direction in which the HMD device is directed. That is, the second portion provided through the display 110 may be a region of the VR image, which is displayed while the direction of the HMD device 100 is changed in the other range outside the predetermined range, and may be a region corresponding to corresponding to a visual field, right and left sides of which are inclined based on the direction in which the HMD direction is directed.”  Left and right images with different sizes means that one of the images has a larger field of view (FOV) than the other. Therefore, it’s either left FOV is larger or right FOC is larger.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun and Han with Lee so that images are of different sizes.  This is a beneficial modification as different size images are allowed to happen to accommodate the directional movement of the HMD/user’s head through a panoramic virtual world.
7.	Regarding Claim 10, Lee further discloses The method of claim 1, wherein the first image of the virtual environment comprises a first resolution, wherein the second image of the virtual environment comprises a second resolution, and wherein the second resolution is larger than the first resolution.  (paragraph [0067] reciting “The processor 130 may control the display 110 to provide a second portion of the VR image when the detected direction in which the HMD device is directed is changed to be outside a predetermined range based on the user front. Here, the second portion of the VR image may have right and left images with different sizes based on the changed direction in which the HMD device is directed. That is, the second portion provided through the display 110 may be a region of the VR image, which is displayed while the direction of the HMD device 100 is changed in the other range outside the predetermined range, and may be a region corresponding to corresponding to a visual field, right and left sides of which are inclined based on the direction in which the HMD direction is directed.”  Left and right images with different sizes means that one of the images has a larger field of view (FOV) than the other. Therefore, it’s either left resolution (pixel by pixel) is larger or right resolution is larger.)
8.	Regarding Claim 11, Hyun further discloses The method of claim 1, wherein the camera is configured to be placed to a left side of a user's left eye. (see FIG. 1 where camera is located at both left and right eye sides.) 
9.	Regarding Claim 12, Hyun further discloses The method of claim 1, wherein the camera is configured to be placed to a right side of a user's right eye. (see FIG. 1 where camera is located at both left and right eye sides.) 
10.	Regarding Claim 15, Hyun discloses A system comprising: (Abstract reciting “A head mounted display system with video-see-through (VST) is taught. The system and method process video images captured by at least two forward facing video cameras mounted to the headset to produce generated images whose viewpoints correspond to the viewpoint of the user if the user was not wearing the display system. …”) 
	a camera of a wearable head device; (paragraph [0006] reciting “Such systems typically require the use of "video-see-through" (VST) head mounted display systems which allow the user to simultaneously view virtual content and the physical world. Conventional VST systems include one or more optical cameras mounted to the exterior of the head mounted display to capture video images of the physical world in front of the user. …”)
	receiving, via the camera of the wearable head device, an image of a real environment; (paragraph [0006] reciting “Such systems typically require the use of "video-see-through" (VST) head mounted display systems which allow the user to simultaneously view virtual content and the physical world. Conventional VST systems include one or more optical cameras mounted to the exterior of the head mounted display to capture video images of the physical world in front of the user. …”)
	and generating a combined image based on the second image of the virtual environment and the image of the real environment. (paragraph [0006] reciting “… The captured video images are then appropriately cropped, composited and displayed to the user, along with the virtual images, in the head mounted display, thus providing the user with the required view of virtual and real world images.”;
	paragraph [0039] reciting “In a current embodiment of the present invention, computation device 112 employs the technique of light field rendering to process video captured by cameras 124. Specifically, the lightfield rendering is employed to create a generated view from the video captured by cameras 124 which is correct for the viewpoint of user 108 looking at display 142. While light field rendering is discussed herein, the present invention is not so limited and other suitable techniques for processing video captured by cameras, such as view interpolation methods, will occur to those of skill in the art and can be used.”)
	While not explicitly disclosed by Hyun, Han discloses one or more processors configured to execute a method comprising: (paragraph [0021] reciting “One or more aspects of the subject disclosure include non-transitory, machine-readable storage medium, including executable instructions that, when executed by a processing system including a processor, facilitate performance of operations.”)
estimating a pose of the wearable head device; (paragraph [0082] reciting “It is envisioned that in at least some embodiments, a video chunk size can depend upon one of a viewer's gaze or head movement, e.g., a direction of a line of sight and/or orientation of a field of view of the viewer. Thus, if a user's gaze is relatively stationary, then the video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater. In some embodiments, the video chunk size can depend on the immersive video itself and/or objects portrayed in the immersive video. For example, in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended. …”;
	paragraph [0023] reciting “… The video content sources 104 provides immersive video content, such as 360-degree video media items, panoramic video media items, stereo video media items, 3D video media items, and the like. The immersive video server 102 is in further communication with an immersive video client 106 via a transport network 108.”)
	generating a first image of a virtual environment based on the pose; (paragraph [0082] reciting “It is envisioned that in at least some embodiments, a video chunk size can depend upon one of a viewer's gaze or head movement, e.g., a direction of a line of sight and/or orientation of a field of view of the viewer. Thus, if a user's gaze is relatively stationary, then the video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater. In some embodiments, the video chunk size can depend on the immersive video itself and/or objects portrayed in the immersive video. For example, in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended. …”;
paragraph [0043] reciting “… In some instances, multiple frames include separate frames of a stereo and/or 3D immersive video media item, e.g., left and right frame components. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun with Han so that only chunks of the panoramic virtual world that the user is looking at (based on pose, which is direction and orientation) are extracted for display.  This is a beneficial modification as it allows for more efficient use of processing/rendering power as only what is seen is obtained for the virtual world. 
	While not explicitly disclosed by the combination of Hyun and Han, Lee discloses
generating a second image of the virtual environment based on the pose, wherein the second image of the virtual environment comprises a larger field of view than a field of view of the first image of the virtual environment; (paragraph [0067] reciting “The processor 130 may control the display 110 to provide a second portion of the VR image when the detected direction in which the HMD device is directed is changed to be outside a predetermined range based on the user front. Here, the second portion of the VR image may have right and left images with different sizes based on the changed direction in which the HMD device is directed. That is, the second portion provided through the display 110 may be a region of the VR image, which is displayed while the direction of the HMD device 100 is changed in the other range outside the predetermined range, and may be a region corresponding to corresponding to a visual field, right and left sides of which are inclined based on the direction in which the HMD direction is directed.”  Left and right images with different sizes means that one of the images has a larger field of view (FOV) than the other. Therefore, it’s either left FOV is larger or right FOC is larger.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun and Han with Lee so that images are of different sizes.  This is a beneficial modification as different size images are allowed to happen to accommodate the directional movement of the HMD/user’s head through a panoramic virtual world.
11.	Regarding Claim 18, Hyun discloses receiving, via a camera of a wearable head device, an image of a real environment; (paragraph [0006] reciting “Such systems typically require the use of "video-see-through" (VST) head mounted display systems which allow the user to simultaneously view virtual content and the physical world. Conventional VST systems include one or more optical cameras mounted to the exterior of the head mounted display to capture video images of the physical world in front of the user. …”)	and generating a combined image based on the second image of the virtual environment and the image of the real environment. (paragraph [0006] reciting “… The captured video images are then appropriately cropped, composited and displayed to the user, along with the virtual images, in the head mounted display, thus providing the user with the required view of virtual and real world images.”;
	paragraph [0039] reciting “In a current embodiment of the present invention, computation device 112 employs the technique of light field rendering to process video captured by cameras 124. Specifically, the lightfield rendering is employed to create a generated view from the video captured by cameras 124 which is correct for the viewpoint of user 108 looking at display 142. While light field rendering is discussed herein, the present invention is not so limited and other suitable techniques for processing video captured by cameras, such as view interpolation methods, will occur to those of skill in the art and can be used.”)
	While not explicitly disclosed by Hyun, Han discloses A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising: (paragraph [0021] reciting “One or more aspects of the subject disclosure include non-transitory, machine-readable storage medium, including executable instructions that, when executed by a processing system including a processor, facilitate performance of operations.”)
	estimating a pose of the wearable head device; (paragraph [0082] reciting “It is envisioned that in at least some embodiments, a video chunk size can depend upon one of a viewer's gaze or head movement, e.g., a direction of a line of sight and/or orientation of a field of view of the viewer. Thus, if a user's gaze is relatively stationary, then the video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater. In some embodiments, the video chunk size can depend on the immersive video itself and/or objects portrayed in the immersive video. For example, in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended. …”;
	paragraph [0023] reciting “… The video content sources 104 provides immersive video content, such as 360-degree video media items, panoramic video media items, stereo video media items, 3D video media items, and the like. The immersive video server 102 is in further communication with an immersive video client 106 via a transport network 108.”)
	generating a first image of a virtual environment based on the pose; 34 sf-4357962Attorney Docket No.: 72800-20063.00 (ML-0909US)(paragraph [0082] reciting “It is envisioned that in at least some embodiments, a video chunk size can depend upon one of a viewer's gaze or head movement, e.g., a direction of a line of sight and/or orientation of a field of view of the viewer. Thus, if a user's gaze is relatively stationary, then the video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater. In some embodiments, the video chunk size can depend on the immersive video itself and/or objects portrayed in the immersive video. For example, in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended. …”;
paragraph [0043] reciting “… In some instances, multiple frames include separate frames of a stereo and/or 3D immersive video media item, e.g., left and right frame components. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun with Han so that only chunks of the panoramic virtual world that the user is looking at (based on pose, which is direction and orientation) are extracted for display.  This is a beneficial modification as it allows for more efficient use of processing/rendering power as only what is seen is obtained for the virtual world. 
While not explicitly disclosed by the combination of Hyun and Han, Lee discloses generating a second image of the virtual environment based on the pose, wherein the second image of the virtual environment comprises a larger field of view than a field of view of the first image of the virtual environment; (paragraph [0067] reciting “The processor 130 may control the display 110 to provide a second portion of the VR image when the detected direction in which the HMD device is directed is changed to be outside a predetermined range based on the user front. Here, the second portion of the VR image may have right and left images with different sizes based on the changed direction in which the HMD device is directed. That is, the second portion provided through the display 110 may be a region of the VR image, which is displayed while the direction of the HMD device 100 is changed in the other range outside the predetermined range, and may be a region corresponding to corresponding to a visual field, right and left sides of which are inclined based on the direction in which the HMD direction is directed.”  Left and right images with different sizes means that one of the images has a larger field of view (FOV) than the other. Therefore, it’s either left FOV is larger or right FOC is larger.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun and Han with Lee so that images are of different sizes.  This is a beneficial modification as different size images are allowed to happen to accommodate the directional movement of the HMD/user’s head through a panoramic virtual world.
12.	Claims 2-4, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Han, in view of Lee, and further in view of Shameli et al. (U.S. Patent Application Publication No. 2020/0201022 A1).
13.	Regarding Claim 2, while not explicitly disclosed by the combination of Hyun, Han, and Lee, Shameli discloses The method of claim 1, further comprising: generating a cropped image based on the second image of the virtual environment; (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Shameli so that images of different sizes for the stereoscopic image are cropped to be of the same size.  This is a beneficial modification as two images of the same size are better for creating a 3D stereoscopic view that is intuitive to the viewer’s mind.	Hyun further discloses and presenting, via a display of the wearable head device, a stereoscopic image based on the first image of the virtual environment and the cropped image. (paragraph [0043] reciting “While the method described above provides advantages over the prior art in that the field of view of the generated image of real world that Is provided to the user corresponds to the viewpoint the user would have if they were not wearing unit 104, preferably computational device 112 produces two generated images, one for each eye 134 of user 108 to provide a stereoscopic view for user 108. In this case, each generated image will correspond to the viewpoint of the eye 134 of user 108 for which it is generated and such stereoscopic images provide a more useful result in many cases. Thus, for such cases, steps 200 to 212 are repeated for each eye 134 of user 208.”)
14.	Regarding Claim 3, Shameli further discloses The method of claim 2, wherein the cropped image comprises a center of the cropped image, wherein the second image of the virtual environment comprises a center of the second image, and wherein the center of the cropped image is the same as the center of the second image.  (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”  	The field of view is the same for the original image and its cropped version as only the side/edges can be cropped.)
15.	Regarding Claim 4, Shameli further discloses The method of claim 2, wherein the cropped image comprises a cropped field of view, and wherein the field of view of the second image of the virtual environment is larger than the cropped field of view.  (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”  	Logically, before any cropping, the original virtual view for the left or right is going to be a larger field of view than itself after cropping.)
16.	Regarding Claim 16, while not explicitly disclosed by the combination of Hyun, Han, and Lee, Shameli discloses The system of claim 15, further comprising: generating a cropped image based on the second image of the virtual environment; (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Shameli so that images of different sizes for the stereoscopic image are cropped to be of the same size.  This is a beneficial modification as two images of the same size are better for creating a 3D stereoscopic view that is intuitive to the viewer’s mind.
	Hyun further discloses and presenting, via a display of the wearable head device, a stereoscopic image based on the first image of the virtual environment and the cropped image. (paragraph [0043] reciting “While the method described above provides advantages over the prior art in that the field of view of the generated image of real world that Is provided to the user corresponds to the viewpoint the user would have if they were not wearing unit 104, preferably computational device 112 produces two generated images, one for each eye 134 of user 108 to provide a stereoscopic view for user 108. In this case, each generated image will correspond to the viewpoint of the eye 134 of user 108 for which it is generated and such stereoscopic images provide a more useful result in many cases. Thus, for such cases, steps 200 to 212 are repeated for each eye 134 of user 208.”)
17.	Regarding Claim 17, Shameli further discloses The system of claim 16, wherein the cropped image comprises a center of the cropped image, wherein the second image of the virtual environment comprises a center of the second image, and wherein the center of the cropped image is the same as the center of the second image. (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”  	The field of view is the same for the original image and its cropped version as only the side/edges can be cropped.)
18.	Regarding Claim 19, while not explicitly disclosed by the combination of Hyun, Han, and Lee, Shameli discloses The non-transitory computer-readable medium of claim 18, further comprising: generating a cropped image based on the second image of the virtual environment; (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Shameli so that images of different sizes for the stereoscopic image are cropped to be of the same size.  This is a beneficial modification as two images of the same size are better for creating a 3D stereoscopic view that is intuitive to the viewer’s mind.	Hyun further discloses and presenting, via a display of the wearable head device, a stereoscopic image based on the first image of the virtual environment and the cropped image. (paragraph [0043] reciting “While the method described above provides advantages over the prior art in that the field of view of the generated image of real world that Is provided to the user corresponds to the viewpoint the user would have if they were not wearing unit 104, preferably computational device 112 produces two generated images, one for each eye 134 of user 108 to provide a stereoscopic view for user 108. In this case, each generated image will correspond to the viewpoint of the eye 134 of user 108 for which it is generated and such stereoscopic images provide a more useful result in many cases. Thus, for such cases, steps 200 to 212 are repeated for each eye 134 of user 208.”)
19.	Regarding Claim 20, Shameli further discloses The non-transitory computer-readable medium of claim 19, wherein the cropped image comprises a center of the cropped image, wherein the second image of the virtual environment comprises a center of the second image, and wherein the center of the cropped image is the same as the center of the second image. (paragraph [0060] reciting “For example, in the case of a 3D capable or virtual reality capable HMD, preparing (block 224) a 3D image may include cropping the input images to exclude edge portions or non-overlapping portions, and arranging the remaining image portions side-by-side so that a viewer's eyes can independently focus on the two slightly varying image perspectives when they are displayed (block 226) via the two viewing lenses of the HMD.”  	The field of view is the same for the original image and its cropped version as only the side/edges can be cropped.)
20.	Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Han, in view of Lee, and further in view of Fujimaki et al. (U.S. Patent Application Publication No. 2016/0033770 A1)21.	Regarding Claim 5, while the combination of Hyun, Han, and Lee does not explicitly disclose, Fujimaki discloses The method of claim 1, wherein generating the combined image comprises a planar projection. (paragraph [0229] reciting “In the augmented reality processing procedure according to the second embodiment, in order to adjust balance of the size of the real space with the size of the virtual object, a process of artificially matching (calibrating) the size of a region which can be imaged with the camera and the size of a region which is projected as a virtual image onto a user's eyes may be performed.”  	Calibrating and matching size of regions of real and virtual images corresponds to planar projection.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Fujimaki so that the images are calibrated and matched.  This is a beneficial modification so that the composited real and virtual images are matched for accurate presentation.
22.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Han, in view of Lee, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2006/0188173 A1).
23.	Regarding Claim 6, while the combination of Hyun, Han, and Lee does not explicitly disclose, Zhang discloses The method of claim 1, wherein the second image of the virtual environment comprises an aspect ratio, and wherein the image of the real environment comprises the same aspect ratio. (paragraph [0014] reciting “… When an original source image (picture) is imported into an application that creates an image-based video, the systems and methods automatically determine whether the aspect ratio of the imported image matches the aspect ratio of the target display. The target display can be represented by different type of applications. In one implementation, and for purposes of exemplary illustration, the target display is described with respect to an image-based video. If the aspect ratios are different, the systems and methods to analyze the image and automatically generate a suggested crop of the image with an aspect ratio that matches the video aspect ratio while preserving primary visual content of the image. The systems and methods automatically, or responsive to user direction, crop the source image based on this suggested crop. …”  	Thus all incoming image streams can be cropped to a target aspect ratio that is set within the system.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Zhang so the images all fit an aspect ratio for the display target.  This is a beneficial modification as the same aspect ratios allows both the camera images and the virtual images to match up when they are composited together.
24.	Regarding Claim 7, while the combination of Hyun, Han, and Lee does not explicitly disclose, Zhang discloses The method of claim 1, wherein the second image of the virtual environment comprises an aspect ratio, and wherein the first image of the virtual environment comprises the same aspect ratio. (paragraph [0014] reciting “… When an original source image (picture) is imported into an application that creates an image-based video, the systems and methods automatically determine whether the aspect ratio of the imported image matches the aspect ratio of the target display. The target display can be represented by different type of applications. In one implementation, and for purposes of exemplary illustration, the target display is described with respect to an image-based video. If the aspect ratios are different, the systems and methods to analyze the image and automatically generate a suggested crop of the image with an aspect ratio that matches the video aspect ratio while preserving primary visual content of the image. The systems and methods automatically, or responsive to user direction, crop the source image based on this suggested crop. …”  	Thus all incoming image streams can be cropped to a target aspect ratio that is set within the system.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Zhang so the images all fit an aspect ratio for the display target.  This is a beneficial modification as the same aspect ratios allows both the camera images and the virtual images to match up when they are composited together.
25.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Han, in view of Lee, and further in view of Nathan T Hayes et al. (U.S. Patent Application Publication No. 2010/0188416 A1).
26.	Regarding Claim 8, while the combination of Hyun, Han, and Lee does not explicitly disclose, Hayes discloses The method of claim 1, wherein the first image of the virtual environment comprises a first framebuffer size, wherein the second image of the virtual environment comprises a second framebuffer size, and wherein the second framebuffer size is larger than the first framebuffer size.  
(paragraph [0036] reciting “FIG. 2 depicts an advantageous, non-limiting system 20 of the present invention. A central processing unit (CPU) or a graphics processing unit (GPU) 22 is connected to a framebuffer 24 comprising a portion of memory. In an embodiment of the present invention, the framebuffer may be comprised of a fixed number of bits-per-pixel; therefore the required allocation size of the framebuffer may be a strictly constant and deterministic function of image resolution. This is a highly desirable and advantageous prerequisite and/or consequence of the present invention, which will be explained shortly and in detail. Also attached to system bus 26 are other optional non-limiting peripherals, e.g., a mouse and/or joystick 28, a display device (analog or digital) 30, a network interface 32, and/or a storage device 34 such as a hard drive, CD-ROM or a Blu-Ray Disc®.”  	Since size of framebuffer allocation for image is based strictly on pixels, images with varying sizes will have varying framebuffer sizes.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Hayes so that the framebuffer is used for memory allocation to store images.  This technique disclosed in Hayes is beneficial in that the exact amount of framebuffer is allocated based on pixels of an image as memory is precious and should be used efficiently.
27.	Regarding Claim 9, while the combination of Hyun, Han, and Lee does not explicitly disclose, Hayes discloses The method of claim 1, wherein the first image of the virtual environment comprises a framebuffer size, and wherein the cropped image comprises the same framebuffer size. (paragraph [0036] reciting “FIG. 2 depicts an advantageous, non-limiting system 20 of the present invention. A central processing unit (CPU) or a graphics processing unit (GPU) 22 is connected to a framebuffer 24 comprising a portion of memory. In an embodiment of the present invention, the framebuffer may be comprised of a fixed number of bits-per-pixel; therefore the required allocation size of the framebuffer may be a strictly constant and deterministic function of image resolution. This is a highly desirable and advantageous prerequisite and/or consequence of the present invention, which will be explained shortly and in detail. Also attached to system bus 26 are other optional non-limiting peripherals, e.g., a mouse and/or joystick 28, a display device (analog or digital) 30, a network interface 32, and/or a storage device 34 such as a hard drive, CD-ROM or a Blu-Ray Disc®.”  	Since size of framebuffer allocation for image is based strictly on pixels, images with same sizes will have same framebuffer sizes.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Hayes so that the framebuffer is used for memory allocation to store images.  This technique disclosed in Hayes is beneficial in that the exact amount of framebuffer is allocated based on pixels of an image as memory is precious and should be used efficiently.
28.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Han, in view of Lee, and further in view of Ballagas et al. (U.S. Patent Application Publication No. 2021/0042979 A1).
29.	Regarding Claim 13, while the combination of Hyun, Han, and Lee does not explicitly disclose, Ballagas discloses The method of claim 1, wherein the camera is configured to be placed in between a user's left eye and a user's right eye. (paragraph [0039] reciting “In the configuration 230, the second display 108 may be have dimensions that are smaller than the dimensions of the first display 106. The second display 108 may be located along an outer edge (e.g., a top edge or perimeter) of the HMD 100 and the cameras 202 may be located in the middle of the HMD 100 approximately where the eyes 112 of the user 110 would be located. As a result, the second display 108 may be opaque and not block the view of the cameras 202.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Ballagas so the camera can be placed in various positions such as between the eyes.  Hyun already discloses placing cameras relative to the eyes without reciting any limitations to position placement.   Therefore, by placing cameras between eyes and closer to eyes, the real image is closer to the virtual camera perspective from the very beginning and requires less processing adjustment to align the real and virtual scenes.
30.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Han, in view of Lee, and further in view of Thiebaud et al. (U.S. Patent Application Publication No. 2019/0122439 A1).
31.	Regarding Claim 14, while the combination of Hyun, Han, and Lee does not explicitly disclose, Thiebaud discloses The method of claim 1, further comprising presenting, via a display, the combined image to a second device, different from the wearable head device. (paragraph [0122] reciting “… According to a variant, a display device is external to the apparatus 5 and is connected to the apparatus 5 by a cable or wirelessly for transmitting the display signals. The apparatus 5, for example the graphics card 52, comprises an interface for transmission or connection (not shown in FIG. 5) adapted to transmit a display signal to an external display means such as for example the first display device (e.g. an HMD), a LCD or plasma screen or a video-projector.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun, Han, and Lee with Thiebaud so the imagery shown in the HMD can be transmitted to an external display for others to view.  This is a beneficial modification as others can view what the HMD wearer is viewing.
Response to Arguments
32.	Applicant's arguments filed Remarks on 12/28/2021 have been fully considered but they are not persuasive.  On page 6 of the Remarks, Applicants argue that Hyun paragraph [0039] cannot be used as prior art because it is not disclosed in the provisional and thus the date of paragraph [0039] is not July 9, 2019, which is the date of the provisional application.  Examiner disagrees.  
33.	Hyun at paragraph [0039] recites the following: “In a current embodiment of the present invention, computation device 112 employs the technique of light field rendering to process video captured by cameras 124. Specifically, the lightfield rendering is employed to create a generated view from the video captured by cameras 124 which is correct for the viewpoint of user 108 looking at display 142. While light field rendering is discussed herein, the present invention is not so limited and other suitable techniques for processing video captured by cameras, such as view interpolation methods, will occur to those of skill in the art and can be used.”  
34.	The provisional application filed on 7/9/2019 recites the following: “At Step 9 the relevant measurements and the data from the camera system 19 and depth sensor system 20 are used to generate the image 22 to be displayed on display 18, that corresponds to a virtual view 25 at the location of the wearer’s eye 17 relative to the object 21 in the real environment. In the illustrated example, the technique of light field rendering is used to estimate which rays to select amongst the cameras in camera system 19. In the illustrated example, light rays 23 and 24 represent two of the light rays that are combined to form image 22. However, it will be understood that any suitable image processing technique or combination of techniques could be used to generate the view, including view interpolation, view synthesis, depth estimation, optical flow and machine learning.”
35.	Thus paragraph [0039] of the Hyun states that a light field rendering is employed with the purpose of creating a generated view that is matched or corrected to the viewpoint of the user looking at display 142 of a headset. In the provisional application, the paragraph cited for step 9 clearly states an image 22 is created and the light rays are combined to form image 22 which creates the image to correspond to the location of the wearer’s eye relative to the object.  Furthermore, FIG. 4 of the provisional application clearly shows the cameras 19-20 to the camera set collecting the light rays 23 and 24 which are then applied with light field rendering to generated an image matching the viewer’s eye location. Thus the contents of paragraph [0039] are clearly and unambiguously recited in the provisional application.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611